Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000077
                                                       27-MAR-2012
                                                       02:55 PM



                       NO. SCPW-12-0000077

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GREG W. SCHOENLEIN, Petitioner,

                               vs.

    CIRCUIT COURT OF THE FIRST CIRCUIT and STATE OF HAWAI#I,
                          Respondents.


                       ORIGINAL PROCEEDING
                     (S.P.P. NO. 11-1-0028)

                              ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of petitioner Greg W. Schoenlein's
petition for a writ of mandamus, the respondents' answers and the
record of S.P.P. No. 11-1-0028, it appears that the State of
Hawai#i filed an answer in S.P.P. No. 11-1-0028 on March 2, 2012
and S.P.P. No. 11-1-0028 was disposed of on March 7, 2012.
Petitioner's request for mandamus relief is moot.     Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.
          DATED: Honolulu, Hawai#i, March 27, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ James E. Duffy, Jr.
                              /s/ Sabrina S. McKenna